Oi/uilia/n pa/y; willing and able to worlc. — Plaintiff, a veteran preference eligible, formerly employed by the United States Department of Labor as a wage-hour investigator, seeks to recover back pay, contending that when he submitted his resignation on February 1,1960, he was mentally incompetent and that his resignation was void and should not have been accepted, and that upon his recovery from mental illness, he was arbitrarily denied reinstatement. The case came before the court on defendant’s motion to dismiss or in the alternative for summary judgment dismissing the petition on the ground, among others, that on the 'basis of the record plaintiff was not able to perform the duties of his position during the period covered by the claim. Upon consideration of the defendant’s motion, together with the opposition thereto, and without oral argument, the court concluded that plaintiff was not entitled to recover and that summary judgment was appropriate for the reason that plaintiff has raised no triable issue of fact as to whether he was capable of performing his job, citing Everett v. United States, 169 Ct. Cl. 11, 340 F. 2d 352 (1965), and Armand v. United States, 136 Ct. Cl. 339 (1956). On May 2 1966, the court ordered that defendant’s motion for summary judgment be granted and the petition Avas dismissed.